Title: To George Washington from Samuel Holden Parsons, 10 January 1781
From: Parsons, Samuel Holden
To: Washington, George


                        

                            
                            Dear General
                            Camp in Highlands Jany 10h 1781
                        
                        On my Return to Camp I was favor’d with the Act of Congress for releiving the Garrison of Wioming. and would
                            beg Leave to inform your Excellency that many of the Inhabitants of New Jersey are interested in the Land on the
                            Susquehanna under the Claim of Pensylvania and at different Times have assisted the Pensylvanians in their Attempts to
                            remove the New England Settlers. this being a Matter which will exceedingly affect the contending States I am persuaded
                            your Excellency would wish to place in that Garrison Officers & Soldiers who will least alarm the Jealousies of
                            the contending Parties. the New England Settlers will have no Objection to any Troops from Virginia, Maryland, NewYork,
                            Rhode Island, Massachusetts Bay, or New Hampshire, or from Colo. Hazen’s Regt not being Citizens of Connecticutt or
                            Pensylvania, indeed the last mentiond Regiment has about Twenty Men of Schott’s Corps which are
                            at Wioming & will be annex’d to that Regiment, perhaps a Command from Col. Hazen’s Regiment will be as
                            unexceptionable as from any Corps in the Army. I have an Opportunity of sending to Wioming, and could I be able to inform
                            them that the Garrison is not to be releiv’d from the Jersey Troops their fears will be quieted. the Bearer will wait an
                            answer if your Excellency pleases to favor me with One. I am with the greatest Respect, Dear General Yr Obedt Servt
                        
                            Saml H. Parsons
                        
                    